DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7, 9-11, 14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyanaga (US 8,113,747).
Regarding claim 1, Miyanaga discloses a device (the embodiment of Fig. 9), the device comprising: a suction cup (101) having an outer sealing element (101A, col. 9 lines 24-38) for sealing against the target surface; an inner sealing element (101R) located radially inward of the outer sealing element for sealing against the target surface, a suction cavity (101Sd, col. 8 lines 52-62) being defined between the outer sealing element and the inner sealing element (Fig.9); and a tool guide (102, col. 9 lines 44-51) located radially inward of the inner sealing element, wherein the tool guide defines a tool access passage (102C).
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “a device for aligning a tool at a predetermined orientation with respect to a target surface of a wind turbine blade”, it is noted that the prior art used in the rejection is capable of being used for this function.  
Regarding claim 2, Miyanaga discloses the tool guide is an annular element (Figs. 2 and 9).
Regarding claim 4, Miyanaga discloses the inner sealing element is a sealing ring.
Regarding claim 7, Miyanaga discloses the outer sealing element and/or the inner sealing element are flexible so as to be able to accommodate irregularities and curvature of the target surface. (col. 9 lines 24-28 and col. 6 lines 48-56)
Regarding claim 9, Miyanaga discloses the suction cup and, thus, the outer sealing element, have a stadium shape or oval shape in plan profile. (Fig. 2)
Regarding claim 10, Miyanaga discloses means (101U, col. 8 lines 49-51) for evacuating the suction cavity.
Regarding claim 11, Miyanaga discloses the means for evacuating the suction cavity includes a port (101U) for connection to a vacuum source.
Regarding claim 14, Miyanaga discloses the device is configured such that a longitudinal axis of a tool received in the tool guide is perpendicular to the target surface of the wind turbine blade when the device is attached to the target surface, in use. (Fig. 9 shows the opening 2C is aligned perpendicular to a target surface that the device will be adhered to. Col. 7 lines 21-39 describes the opening 2C is corresponding to the outer diameter of the drill to be used. These indicate the device is configured such that a longitudinal axis of the tool received in the tool guide is perpendicular to the target surface of the workpiece, or the surface of the wind turbine blade when the workpiece is a wind turbine.)
Regarding claim 17, Miyanaga discloses the inner sealing element is located between the outer sealing element and the tool guide.
Regarding claim 18, Miyanaga discloses the tool comprises a drill bit of a drill.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-6. 8, 10-11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etzenhouser et al. (US 2,140,901, “Etzenhouser”) in view of Johnson (US 3,033,298).
Regarding claim 1, Etzenhouser discloses a device (the embodiment of Fig. 4, p. 2, left column, lines 21-37) for aligning a tool (34, 62) at a predetermined orientation with respect to a target surface, the device comprising: a cup (86), having an outer sealing element (88) for sealing against the target surface (the surface of a workpiece 20); an inner sealing element (94) located radially inward of the outer sealing element for sealing against the target surface, a cavity being defined between the outer sealing element and the inner sealing element; and a tool guide (92, 90) located radially inward of the inner sealing element (Note in Fig. 4, it shows the radial inner walls of the insert 90 and the retainer 92 are located radially inward of the inner sealing element 94, similar to the relative locations between the tool guide 168 and the inner sealing member 198 shown in Fig. 9 of the instant invention) wherein the tool guide defines a tool access passage. (Also see Figs. 1-3, p.1, right col. Lines 52 – p. 2, left col., line 10)
 Etzenhouser does not disclose the cup (86) is a suction cup and the cavity defined by the sealing elements (88, 94) is a suction cavity.
Johnson discloses a core drill bonnet (1) including a bonnet body (12, similar to the suction cup as the recited feature in claim 1) and an annular sealing ring (14). The sealing ring includes three annular grooves 46, 48, 50 (similar to an inner sealing and an outer sealing elements of the recited limitation of claim 1). A means for evacuating the suction cavity (the annular central groove 46) includes a port (the upper rim region of a hole 30 in the body 12, col. 3 lines 25-26) for connection to a vacuum source.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holder (86) of the device of Etzenhouser to have a hole with a port for connecting to a vacuum source to provide stronger suction means to hold the device to the target surface of the workpiece.
Etzenhouser in view of Johnson as set forth above discloses the cup (86) is a suction cup and the cavity defined by the sealing elements (88, 94) is a suction cavity.
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding the intended use limitation “for aligning a tool at a predetermined orientation with respect to a target surface of a wind turbine blade’, it is noted that the prior arts used in the rejection is capable of being used for this function.
Regarding claim 3, Etzenhouser in view of Johnson discloses the tool guide includes a guide insert (64, 58, p.1, right col. Lines 52 – p. 2, left col., line 10) receivable in the tool access passage.
Regarding claim 5, Etzenhouser in view of Johnson discloses the outer sealing element and the tool guide are concentric. (Fig. 5)
Regarding claim 6, Etzenhouser in view of Johnson discloses the device includes a rigid body portion (86), and wherein the outer sealing element (88) extends from the rigid body portion.
Regarding claim 8, Etzenhouser in view of Johnson discloses the suction cup and, thus, the outer sealing element, are circular in plan profile. (Figs. 4-5)
Regarding claims 10 and 11, Etzenhouser in view of Johnson as set forth in claim 1 above disclose means for evacuating the suction cavity. The means for evacuating the suction cavity includes a port for connection to a vacuum source.
Regarding claim 16, Etzenhouser in view of Johnson discloses the inner sealing element is located on the tool guide. (Fig. 4)
Allowable Subject Matter
Claims 12-13, and 15 are allowed.
Response to Arguments
Applicant’s arguments, see p. 9-11, filed 04/26/2022, with respect to the rejection(s) of claim(s) 1-8, 14, and 16-18 under 102 (a)(1) by Etzenhouser have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyanaga, and Etzenhouser in view of Johnson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722